Citation Nr: 1114521	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-23 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for nasal fracture residuals has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  The issue before the Board today was remanded in July 2010 for further evidentiary and procedural development.  Unfortunately, as discussed below, the Board finds that there was not substantial compliance with its remand and it must therefore remand this appeal once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

As such, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she currently suffers from residuals of a nasal fracture from blunt trauma due to a full-force blow to the mid-face sustained while in nursing training at the University of Kansas while on active duty in mid-May 1966.  She asserts that she was treated for such fracture and a concussion at the Forbes Air Force Base (AFB) hospital emergency room in Topeka, Kansas, and that nasal X-rays at the time revealed a crushed nasal septum and a fractured ethmoid bone.  

The Board previously remanded this appeal, in part, to ensure that the Agency of Original Jurisdiction (AOJ) had contacted and exhausted all possible sources of the Veteran's clinical service records.  Specifically, the Board directed the AOJ to contact the National Personnel Records Center (NPRC), the service department (U.S. Army), and the Forbes AFB hospital, as appropriate, for any outstanding service records, including radiographic reports and emergency room records, pertaining to the Veteran for the month of May 1966.  A review of the claims file reflects that the AOJ sent a request for these, and other, records to the NPRC in August 2010.  Additional service treatment records, but none pertaining to the claimed mid-May 1966 incident, were received in September 2010.  

Relevant to the current remand, there is no indication that the AOJ made any attempt to request records from the appropriate service department (i.e., U.S. Army) or the Forbes AFB hospital.  Absent some indication that requests to these facilities/departments would be futile, the Board finds that the VA has not fulfilled its duty to assist the Veteran in obtaining relevant Federal records.  See 38 C.F.R. § 3.159(c)(2) (2010).  Further, to the extent that there has not been substantial compliance with the July 2010 remand directives, which expressly direct the AOJ to contact the U.S. Army service department and the Forbes AFB hospital, a remand is once again necessary.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate service department (U.S. Army) and request that it conduct a search for any records pertaining to the Veteran, to include any records of treatment for a concussion and residuals of a nasal fracture in mid-May 1966 such as emergency room records and/or radiographic reports.  The AOJ should notify the U.S. Army that it should conduct searches using both last names under which the Veteran served (R..., as reflected on DD Form 214 for her period of active service from September 1965 to May 1969, and O....., as reflected on DD Form 214 for her period of active service from May 1969 to May 1970).  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.  Contact the Forbes AFB Hospital in Topeka, Kansas and request that it conduct a search for any records pertaining to the Veteran, to include any records of treatment for a concussion and residuals of a nasal fracture in mid-May 1966 such as emergency room records and/or radiographic reports.  The AOJ should notify this facility that it should conduct searches using both last names under which the Veteran served (R..., as reflected on DD Form 214 for her period of active service from September 1965 to May 1969, and O....., as reflected on DD Form 214 for her period of active service from May 1969 to May 1970).  A response, negative or positive, should be associated with the claims file.  Requests must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and her representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


